573 So.2d 1014 (1991)
Grover Floyd STEINER, Appellant,
v.
STATE of Florida, Appellee.
No. 90-713.
District Court of Appeal of Florida, First District.
January 31, 1991.
John G. Stinson, Sp. Public Defender, Gainesville, for appellant.
Robert A. Butterworth, Atty. Gen., Virlindia Doss, Asst. Atty. Gen., Tallahassee, for appellee.
WOLF, Judge.
Appellant challenges the sufficiency of the evidence used to prove he had previously been adjudged guilty of a felony in Indiana. He also challenges the constitutionality of section 775.084, Florida Statutes (Supp. 1988), the habitual violent felony offender statute. Appellant admitted to three prior felony convictions in the state of Florida, but he vigorously denied the alleged felony which was to have occurred in Indiana.
Because the Florida convictions, which the appellant admits, are sufficient to justify him being habitualized under the felony offender statute, we need not reach the issue of whether or not the evidence in establishing the Indiana felony was sufficient. *1015 See Robinson v. State, 551 So.2d 1240 (Fla. 1st DCA 1989) rev. denied, 562 So.2d 347 (Fla. 1989) (any error in failing to corroborate a 1986 conviction was harmless given appellant's extensive record of felony convictions). We also find no merit in the appellant's attacks on the constitutionality of the habitual violent felony offender statute. Arnold v. State, 566 So.2d 37 (Fla. 2nd DCA 1990); Johnson v. State, 564 So.2d 1174 (Fla. 4th DCA 1990); King v. State, 557 So.2d 899 (Fla. 5th DCA), rev. denied, 564 So.2d 1086 (Fla. 1990).
AFFIRMED.
SMITH and BARFIELD, JJ., concur.